Exhibit 10.6

NON-COMPETITION AGREEMENT

THIS NON-COMPETITION AGREEMENT (this “Agreement”), dated as of this 28th day of
August 2007, by and between Virginia Financial Group, Inc., a Virginia
corporation (the “Company”), and William P. Heath, Jr. (the “Executive”).

WHEREAS, pursuant to an Agreement and Plan of Reorganization, dated as of
July 26, 2007 (the “Merger Agreement”), the Company and FNB Corporation, a
Virginia corporation (“FNB”), have agreed to form a new company through the
merger of FNB with and into the Company (the “Merger”);

WHEREAS, simultaneously with the execution and delivery of this Agreement, the
Company and the Executive are entering into an Employment Agreement of even date
herewith to provide for the employment of the Executive by the Company following
the Merger (the “Employment Agreement”);

WHEREAS, the Company is willing to enter into the Employment Agreement only if
the Company and the Executive also enter into this Agreement; and

WHEREAS, each of the Company and the Executive desires to enter into this
Agreement;

In consideration of the mutual covenants contained herein, the parties agree as
follows:

1. Not an Employment Agreement. For the avoidance of doubt, each of the Company
and the Executive acknowledges and agrees that this Agreement is not an
employment agreement, and that nothing in this Agreement is intended to create
or should be interpreted to create an employment contract for any length of
time.

2. Non-Competition. Conditional upon consummation of the Merger and the
Executive’s being in the employment of FNB until the effective date of the
Merger (the “Effective Date”), and effective at the Effective Date, in exchange
for the payments as provided herein and other valuable consideration hereby
acknowledged, the Executive agrees that if (i) the Executive is employed by the
Company through the end of the employment term set forth in the Employment
Agreement, (ii) the Executive’s employment is terminated by the Company without
Cause (as defined in the Employment Agreement), or (iii) the Executive
terminates employment for Good Reason (as defined in the Employment Agreement),
the Executive will not engage in Competition for a period of three (3) years
after the end of the employment term set forth in the Employment Agreement. For
purposes hereof:

(i) “Competition” means the Executive’s engaging without the written consent of
the Board of Directors of the Company or a person authorized thereby, in an
activity as an officer, a director, an employee, a partner, a more than



--------------------------------------------------------------------------------

one percent shareholder or other owner, an agent, a consultant, or in any other
individual or representative capacity within ten (10) miles of the Company ‘s
headquarters or any branch office of the Company or any of its subsidiaries
(unless the Executive’s duties, responsibilities and activities, including
supervisory activities, for or on behalf of such activity, are not related in
any way to such competitive activity) if it involves:

(A) engaging in or entering into the business of any banking, lending or any
other business activity in which the Company or any subsidiary thereof is
actively engaged at the time the Executive’s employment ceases, or

(B) soliciting or contacting, either directly or indirectly, any of the
customers or clients of the Company or any subsidiary thereof for the purpose of
competing with the products or services provided by the Company or any
subsidiary thereof, or

(C) employing or soliciting for employment any employees of the Company or any
subsidiary thereof for the purpose of competing with the Company or any
subsidiary thereof;

provided, however, that activity which cannot reasonably be construed to have
the potential to compete with or to further competition with the Company or any
of its subsidiaries shall not be prohibited by this Agreement.

(ii) For purposes of this Agreement, “customers” or “clients” of the Company or
any subsidiary thereof means individuals or entities to whom the Company or any
subsidiary thereof has provided banking, lending, or other similar financial
services at any time from the Effective Date through the date the Executive’s
employment with the Company ceases.

3. Cause; Other Than for Good Reason. Notwithstanding any other provision of
this Agreement, if the Executive’s employment shall have been terminated for
Cause (as defined in the Employment Agreement) or for other than Good Reason (as
defined in the Employment Agreement), the Executive will not be required to
comply with the covenants in Section 2, the Executive will still be required to
comply with the covenants in Section 5, and the Company shall have no obligation
to make any of the payments to the Executive otherwise provided for in this
Agreement.

4. Remedies. The Executive acknowledges that the restrictions set forth in
Section 2 of this Agreement are just, reasonable, and necessary to protect the
legitimate business interests of the Company. The Executive further acknowledges
that if the Executive breaches or threatens to breach any provision of
Section 2, the Company’s remedies at law will be inadequate, and the Company
will be irreparably harmed. Accordingly, the Company shall be entitled to an
injunction, both preliminary and permanent, restraining the Executive from such
breach or threatened breach, such

 

2



--------------------------------------------------------------------------------

injunctive relief not to preclude the Company from pursuing all available legal
and equitable remedies. In addition to all other available remedies, if the
Executive violates the provisions of Section 2, the Executive shall pay all
costs and fees, including attorneys’ fees, incurred by the Company in enforcing
the provisions of that paragraph. If, on the other hand, it is finally
determined by a court of competent jurisdiction that a breach or threatened
breach did not occur under Section 2 of this Agreement, the Company shall
reimburse the Executive for reasonable legal fees incurred to defend that claim.

5. Confidentiality. As an employee of the Company, the Executive will have had
access to and may have participated in the origination of non-public,
proprietary and confidential information relating to the Company and/or its
subsidiaries, and the Executive acknowledges a fiduciary duty owed to the
Company and its subsidiaries not to disclose impermissibly any such information.
Confidential information may include, but is not limited to, trade secrets,
customer lists and information, internal corporate planning, methods of
marketing and operation, and other data or information of or concerning the
Company or its customers that is not generally known to the public or in the
banking industry. The Executive agrees never to use or disclose to any third
party any such confidential information, either directly or indirectly, except
as may be authorized in writing specifically by the Company.

Notwithstanding the foregoing, nothing in this Agreement is intended to prohibit
the Executive from performing any duty or obligation that shall arise as a
matter of law. Specifically, the Executive shall continue to be under a duty to
truthfully respond to any legal and valid subpoena or other legal process. This
Agreement is not intended in any way to proscribe the Executive’s right and
ability to provide information to any federal, state or local agency in response
or adherence to the lawful exercise of such agency’s authority. In the event the
Executive is requested to disclose confidential information by subpoena or other
legal process or lawful exercise of authority, the Executive shall promptly
provide the Company with notice of the same and either receive approval from the
Company to make the disclosure or cooperate with the Company in the Company’s
effort, at its sole expense, to avoid disclosure.

6. Notification of New Employer. In the event the Executive leaves the employ of
the Company, the Executive hereby grants consent to notification by the Company
to any new employer of the Executive about the Executive’s obligations under
this Agreement.

7. Fees. Subject to the provisions of Section 3, if (i) the Executive is
employed by the Company through the end of the employment term set forth in the
Employment Agreement, (ii) the Executive’s employment is terminated by the
Company without Cause (as defined in the Employment Agreement), or (iii) the
Executive terminates employment for Good Reason (as defined in the Employment
Agreement), in addition to any payments made for noncompetition pursuant to the
Employment Agreement, the Company shall pay the Executive $65,000 per year,
payable in equal monthly installments on the first day of each calendar month,
commencing on the first day of the month following the end of the employment
term set forth in the Employment Agreement until the earlier of the third
anniversary of the last day of the employment term under the Employment
Agreement or the date of the Executive’s death.

 

3



--------------------------------------------------------------------------------

8. Severability. If any provision of this Agreement, or part thereof, is
determined to be unenforceable for any reason whatsoever, it shall be severable
from the remainder of this Agreement and shall not invalidate or affect the
other provisions of this Agreement, which shall remain in full force and effect
and shall be enforceable according to their terms. No covenant shall be
dependent upon any other covenant or provision herein, each of which stands
independently.

9. Modification. The parties expressly agree that should a court find any
provision of this Agreement, or part thereof, to be unenforceable or
unreasonable, the court may modify the provision, or part thereof, in a manner
which renders that provision reasonable, enforceable, and in conformity with the
public policy of Virginia.

10. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Virginia.

11. Notices. All written notices required by this Agreement shall be deemed
given when delivered personally or sent by registered or certified mail, return
receipt requested, to the parties at their addresses set forth on the signature
page of this Agreement. Each party may, from time to time, designate a different
address to which notices should be sent.

12. Amendment. This Agreement may not be varied, altered, modified or in any way
amended except by an instrument in writing executed by the parties hereto or
their legal representatives.

13. Binding Effect. This Agreement shall be binding upon the Executive and on
the Company, its successors and assigns effective on the date first above
written. The Company will require any successor to all or substantially all of
the business and/or assets of the Company to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.

14. No Construction Against Any Party. This Agreement is the product of informed
negotiations between the Executive and the Company. If any part of this
Agreement is deemed to be unclear or ambiguous, it shall be construed as if it
were drafted jointly by all parties. The Executive and the Company agree that
neither party was in a superior bargaining position regarding the substantive
terms of this Agreement.

15. Entire Agreement. This Agreement and the Employment Agreement constitute the
entire agreement of the parties with respect to the matters addressed herein and
supersede all other prior agreements and understandings, both written and oral,
express or implied, with respect to the subject matter of this Agreement.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written herein.

 

VIRGINIA FINANCIAL GROUP, INC. By:  

/s/ Taylor E. Gore

  Taylor E. Gore   Chairman of the Board   Address:   1807 Seminole Trail  
Charlottesville, VA 22901  

/s/ William P. Heath, Jr.

  William P. Heath, Jr.   “EXECUTIVE”   Address:   105 Arbor Drive  
Christiansburg, VA 24068

 

5